Mr. Justice Clark delivered the opinion of the court. Abstract of the Decision. Infants, § 24a*—sufficiency of information charging contributing to delinquency of child. Where an information charged that defendant “did unlawfully, wilfully and knowingly encourage, aid, cause, abet and connive at the delinquency of * * * a minor female child under the age of eighteen years, to wit, sixteen years, and did then and there knowingly and wilfully do acts that directly produced, promoted and contributed to conditions which rendered said * * * a delinquent child, in that the said * * * did then and there take the said * * * to a room in the * * * hotel * * * in the City of Chicago, contrary to the form of the statute,” etc., it was held that the information was sufficient under Criminal Code, div. XI, sec. 6, & A. If 4105, since the portion of the information ending with the words “sixteen years” charged a crime in the language of the statute, and the remaining portion should be regarded as surplusage, and hence “the nature of the offense” could “be easily understood.”